IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                               Assigned August 23, 2013

    AUBREY OWENS & THE ESTATE OF LOUIS GERNT v. ALEETA
            TIPTON EVANS, TIMOTHY L. GOAD ET AL.

                Appeal from the Chancery Court for Fentress County
                     No. 9839    Jon Kerry Blackwood, Judge


                No. M2013-00239-COA-R3-CV - Filed August 28, 2013


        This is an appeal from a judgment entered against one of four defendants. Because
the judgment appealed does not resolve all the claims between all the parties, we dismiss the
appeal for lack of a final judgment.

               Tenn R. App. P. 3 Appeal as of Right; Appeal Dismissed

P ATRICIA J. C OTTRELL, P.J., M.S.; A NDY D. B ENNETT AND R ICHARD H. D INKINS, JJ.

Onie Lee Winebarger, Byrdstown, Tennessee, for the appellant, Aleeta Tipton Evans.

Thomas E. Looney, Crossville, Tennessee, for the appellee, Estate of Lois Gernt.

                              MEMORANDUM OPINION 1


       This appeal arises out of a Complaint for Injunction, Attachment and Damages filed
in the Chancery Court for Fentress County in May of 1998. The amended complaint, filed
in November of 1999, named four defendants, Aleta Tipton Evans, Timothy L. Goad, Pete



       1
        Tenn. R. Ct. App. 10 states:
       This Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion
       when a formal opinion would have no precedential value. When a case is
       decided by memorandum opinion it shall be designated “MEMORANDUM
       OPINION,” shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
Taylor, and Bill Cook. The claims against two of the defendants, Mr. Goad and Mr. Taylor,
were subsequently settled and dismissed. On January 6, 2012, the trial court entered a
judgment against Ms. Evans. The trial court subsequently denied Ms. Evans’s Motion to
Alter or Amend, to Make Additional Findings of Fact, or for a New Trial, and Ms. Evans
filed a timely notice of appeal.

        A party is entitled to an appeal as of right only after the trial court has entered a final
judgment. Tenn. R. App. P. 3(a); King v. Spain, No. M2006-02178-COA-R3-CV, 2007 WL
3202757 at *8 (Tenn. Ct. App. Oct. 31, 2007). A final judgment is a judgment that resolves
all the claims between all the parties, “leaving nothing else for the trial court to do.” State ex
rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997). An order that
adjudicates fewer than all the claims between all the parties is subject to revision at any time
before the entry of a final judgment and is not appealable as of right. Tenn. R. App. P. 3(a).

        The record on appeal was filed on May 13, 2013. Upon review of the record, this
court determined that the judgment appealed was not final because the trial court had not
disposed of the plaintiffs’ claims against Mr. Cook. Accordingly, the court ordered the
parties either to obtain a final order from the trial court within sixty (60) days or else to show
cause why the appeal should not be dismissed. Although more than sixty days have now
passed, the parties have neither obtained a final judgment nor otherwise responded to the
show cause order.

       The appeal is hereby dismissed without prejudice to the filing of a new appeal once
a final judgment has been entered. The case is remanded to the trial court for further
proceedings consistent with this opinion. The costs of the appeal are taxed to Aleeta Tipton
Evans and her surety for which execution may issue.




                                                               PER CURIAM




                                                -2-